DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the communications filed on 19 September 2019.
2.  Claims 1-8, 11 and 13 are pending in the application.
3.  Claims 1-8, 11 and 13 have been rejected.
4.  Claims 9, 10 and 12 have been cancelled in a preliminary amendment.
Information Disclosure Statement
5.  The examiner has considered the information disclosure statement (IDS) filed on 07 August 2019 and 19 September 2019.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.  Claims 1-8, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao US 2019/0373448 A1 in view of Powell et al US 2017/0277898 A1 (hereinafter Powell).
As to claim 1, Gao discloses a method for obtaining a communication network access profile for a first security module associated with a first user device, said method comprising: 
for a second user device with which, having obtained an access profile for accessing the network in conjunction with a subscription with an operator (i.e. profile of the operator that has been downloaded on a current device) [0070]: 
on receipt of a command for associating the first user device with said subscription (i.e. sending authentication information) [0088], sending by the second user device to the first user device, of a message comprising a contact address of a server configured to provide by downloading an access profile and a datum allowing the server to interrogate a control server so as to obtain an order for downloading of the access profile (i.e. the profile order response message includes an address of the subscription management server and a query ID) [0086], 
said message being intended to trigger a sending for obtaining an access profile in association with said subscription (i.e. 
receiving by the second user device from the first user device of a confirmation of downloading of the access profile (i.e. confirm order) [0081].  
Gao does not teach a first and second security module.
Powell teaches a first and second security module [figure 4].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Gao so that there would have been a first and second security module.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Gao by the teaching of Powell because it helps make the environment more secure and making sure the data isn’t vulnerable to unauthorized access [0004].
As to claim 2, Gao teaches the method for obtaining as claimed in claim 1, in which the second user device obtains from the second security module the contact address (i.e. the profile 
As to claim 3, Gao teaches the method for obtaining as claimed in claim 1, in which the second user device obtains from the second security module the datum allowing the server to interrogate the control server (i.e. the profile order response message includes an address of the subscription management server and a query ID) [0086].  
As to claim 4, Gao teaches the method for obtaining as claimed in claim 1, in which data associated with an access profile comprise the contact address and the datum allowing the server to interrogate the control server (i.e. the profile order response message includes an address of the subscription management server and a query ID) [0086].  
As to claim 5, Gao teaches the method for obtaining as claimed in claim 1, in which the sent message furthermore comprises a subscription identifier in respect of a subscription with the operator (i.e. matching ID) [0087].  
As to claim 6, Gao discloses a method for obtaining a communication network access profile for a first security module associated with a first user device, said method comprising: 
receiving by a server configured to provide by downloading an access profile, a request for obtaining an access profile in association with a subscription with an operator originating from said first module (i.e. the profile order response message includes an address of the subscription management server and a query ID) [0086], the subscription comprising at least one second user device with which a second module is associated (i.e. operator service device) [0069], the second 
as a function of the datum received, interrogating the control server so as to obtain an order for downloading of the access profile into the first module (i.e. includes address of the subscription management server and the event ID or the profile order matching ID) [0088]; and 
on obtaining of said order, downloading the access profile into the first module, a confirmation being sent by the first user device to the second user device once the profile has been downloaded (i.e. confirm order) [0081].  
Gao does not teach a first and second security module.
Powell teaches a first and second security module [figure 4].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Gao so that there would have been a first and second security module.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified 
As to claim 7, Gao discloses a user device, so-called second user device, with which is associated a security module, so-called second security module, said second device comprising: 
a processor [0255]; and 
a non-transitory computer-readable medium comprising instructions stored thereon (i.e. memory) [0255], which when executed by the processor configure the user device to perform acts comprising: 
receiving a command for associating a first user device with a subscription with an operator comprising at least said second user device (i.e. sending authentication information) [0088], the second module having obtained an access profile for accessing the network in conjunction with said subscription (i.e. the profile order response message includes an address of the subscription management server and a query ID) [0086]; 
sending to the first user device a message comprising a contact address of a server configured to provide by downloading an access profile and a datum allowing the server to interrogate a control server so as to obtain an order for downloading of an access profile for a first module associated with the first device (i.e. the profile order response message includes an address of the 
receiving from the first user device a confirmation of downloading of the access profile into the first security module (i.e. confirm order) [0081].  
Gao does not teach a first and second security module.
Powell teaches a first and second security module [figure 4].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Gao so that there would have been a first and second security module.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Gao by the teaching of Powell because it helps make the environment more secure and making sure the data isn’t vulnerable to unauthorized access [0004].

a processor [0255]; and 
a non-transitory computer-readable medium comprising instructions stored thereon (i.e. memory) [0255], which when executed by the processor configure the user device to perform acts comprising: 
receiving a request for obtaining an access profile in association with a subscription with an operator originating from a first module associated with a first user device (i.e. the profile order response message includes an address of the subscription management server and a query ID) [0086], the subscription comprising at least one second user device with which a second module is associated (i.e. operator service device) [0069], the second module having obtained an access profile for accessing the network in conjunction with said subscription, the request being addressed to the contact address of the server and comprising a datum allowing said server to interrogate a control server so as to obtain an order for downloading of the access profile (i.e. the profile order response message includes an address of the subscription management server and a query ID) [0086]; 

downloading the access profile into the first module on obtaining of an order originating from the control server, a confirmation being sent by the first user device to the second user device once the profile has been downloaded (i.e. confirm order) [0081].  
Gao does not teach a first and second security module.
Powell teaches a first and second security module [figure 4].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Gao so that there would have been a first and second security module.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Gao by the teaching of Powell because it helps make the environment more secure and making sure the data isn’t vulnerable to unauthorized access [0004].

on receipt of a command for associating the first user device with said subscription, send by the second user device to the first user device (i.e. sending authentication information) [0088], a message comprising a contact address of a server configured to provide by downloading an access profile and a datum allowing the server to interrogate a control server so as to obtain an order for downloading of the access profile (i.e. the profile order response message includes an address of the subscription management server and a query ID) [0086], 
said message being intended to trigger a sending by said first module of a request for obtaining an access profile in association with said subscription (i.e. trigger download message) [0120], the request being addressed to the contact address of the server and comprising said datum allowing said server to interrogate the control server (i.e. includes address of the subscription management server and the event ID or the profile order matching ID) [0088]; and 

Gao does not teach a first and second security module.
Powell teaches a first and second security module [figure 4].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Gao so that there would have been a first and second security module.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Gao by the teaching of Powell because it helps make the environment more secure and making sure the data isn’t vulnerable to unauthorized access [0004].
As to claim 13, Gao discloses a non-transitory recording medium readable by a server and on which a program is recorded, the program comprising instructions which when executed by a processor of the server configure the server to obtain a communication network access profile for a first security module associated with a first user device, wherein the instructions configure the server to: 
receive a request for obtaining an access profile in association with a subscription with an operator originating from said first module (i.e. the profile order response message includes an address of the subscription management server 
as a function of the datum received, interrogating the control server so as to obtain an order for downloading of the access profile into the first module (i.e. includes address of the subscription management server and the event ID or the profile order matching ID) [0088]; and 
on obtaining of said order, downloading the access profile into the first security module [0088].  
Gao does not teach a first and second security module.
Powell teaches a first and second security module [figure 4].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Gao so that there would have been a first and second security module.

Relevant Prior Art
7.  The following references have been considered relevant by the examiner:
A.  Park et al US 2016/0301529 A1 directed to a method for downloading a profile of an electronic apparatus [abstract].
B.  Nix US 2015/0163056 A1 directed to communications for a module, and more particularly, to methods and systems for using an embedded universal integrated circuit card (eUICC), where the methods and systems also support the authentication of a user associated with the eUICC [0003].
C.  Hurtta et al US 2004/0073785 A1 directed to controlling the delivery of certificates to mobile user equipment in a mobile communication system [0001].
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793. The examiner can normally be reached M-F 5:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARAVIND K MOORTHY/            Primary Examiner, Art Unit 2492